PER CURIAM.
By a petition filed with this court in October 2006, Jethro Walker seeks a belated appeal of a November 2000 judgment and sentence of the Escambia County Circuit Court. In support, he alleges that after he entered a negotiated plea and was sentenced, the trial court failed to advise him of his right to appeal. Walker implicitly acknowledges the normal two-year time limitation for seeking a belated appeal, but relies on the portion of Florida Rule of Appellate Procedure 9.141(c)(4)(A) that provides an exception if the defendant alleges under oath, with a specific factual basis, that he was not advised of the right to an appeal, and should not have ascertained such facts by the exercise of reasonable diligence.
While the sentencing transcript provided to us by Walker corroborates his claim that he was not advised of his right to appeal, we conclude that the facts alleged in the petition fail to show that he could not or should not have ascertained the existence of his right to appeal by the exercise of reasonable diligence within the two-year time period contemplated by the rule. Accordingly, the petition seeking belated appeal is denied.
PETITION FOR BELATED APPEAL DENIED.
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.